Exhibit 10.88

SUBLEASE

400 Oyster Point Blvd., Ste. 503

South San Francisco, California

THIS SUBLEASE AGREEMENT (“Sublease”) is made and entered into on March 27, 2009
by and between TITAN PHARMACEUTICAL, INC., a Delaware corporation (hereinafter
“Sublessor”), and ANESIVA, INC., a Delaware corporation (hereinafter
“Sublessee”).

WHEREAS

 

A. Sublessor is “Tenant” under that certain Office Lease dated February 14,
1996, as amended by that certain First Amendment to Lease dated March 25, 1997,
Second Amendment to Lease dated May 22, 1998, Third Amendment to Lease dated
November 11, 2000, Fourth Amendment to Lease dated April 9, 2001, Fifth
Amendment to Lease dated December 5, 2001, Sixth Amendment to Lease dated
August 1, 2002, Seventh Amendment to Lease dated October 1, 2004, Eight
Amendment to Lease dated May 22, 2007, and Ninth Amendment to Lease dated
February 11, 2009 (collectively, the “Master Lease”) by and between Kashiwa
Fudosan America, Inc., as landlord (the “Master Landlord”), and Sublessor, as
tenant, for office space more particularly described therein (“Leased Premises”)
and located in an office building located in the City of South San Francisco,
County of San Mateo, State of California, commonly known as 400 Oyster Point
Blvd. (“Building”); and

 

B. Sublessor desires to sublease to Sublessee and Sublessee desires to sublease
from Sublessor, a portion of the Leased Premises containing exactly sixty-eight
hundred seventy-one square feet (6,871 s.f.) of interior space in a portion of
the Leased Premises identified as Suite 505 (the “Subleased Premises”) and as
more particularly depicted on Exhibit A annexed hereto and made a part hereof by
reference, which Subleased Premises, once demised from the Leased Premises, will
be known and designated as Suite 503.

NOW THEREFORE, for and in consideration of the Subleased Premises and mutual
covenants herein contained and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

1. Demise. Sublessor does hereby sublease and demise to Sublessee, and Sublessee
does hereby hire from Sublessor, the Subleased Premises, together with the
licenses, rights, privileges and easements appurtenant thereto including,
without limitation, the non-exclusive right in and to the use of any and all
common or public areas or facilities for the benefit of occupants of the
Building.

2. Term. Subject to Paragraph 11 below, the term of this Sublease shall commence
on April 1, 2009 (the “Commencement Date”), and shall expire on June 29, 2010,
unless sooner terminated or further extended pursuant to the provisions hereof
(the “Term”). In order to induce

 

1



--------------------------------------------------------------------------------

Sublessee to execute this Sublease and in consideration thereof, Sublessor
covenants, warrants and represents to Sublessee that the Master Lease is, as of
the Effective Date, and will be, as of the Commencement Date, in full force and
effect and the then-remaining term thereof will not expire before the expiration
of the Term hereof.

3. Early Entry. Any time between the Effective Date and the Commencement Date,
Sublessee shall have the right to enter the Subleased Premises to (a) inspect
the physical condition thereof and conduct its due diligence investigation to
determine the suitability of the Subleased Premises for Sublessee’s intended use
and operation, (b) inspect Sublessor’s Work (as hereinafter defined), and/or
(c) to do such other and further things as Sublessee may deem appropriate so
long as Sublessee complies with all of the terms and conditions hereof; and
provided, however, that such entry does not unreasonably interfere with
Sublessor’s performance of Sublessor’s Work. Such early entry shall not be
construed as an acceptance of the Subleased Premises by Sublessee under the
provisions of this Sublease, as an attempt to violate, negate or avoid Master
Landlord’s rights under Article 17 of the Master Lease, or as evidence of the
occurrence of the Commencement Date hereunder.

4. Rent. Commencing on the Commencement Date, Sublessee shall pay to Sublessor
as full and complete rent for the Subleased Premises an amount equal to One and
30/100 Dollars ($1.30) per square foot of the Subleased Premises (i.e., 6,871
s.f.) per month, payable in advance, on the first (1st) day of each calendar
month of the Term hereof (“Rent”); provided, however, that Rent shall fully and
completely abate from the Commencement Date through May 31, 2009 (the “Free Rent
Period”). Notwithstanding the foregoing, Sublessee shall pay to Sublessor on the
Commencement Date an amount equal to one month’s Rent, which Sublessor shall
apply to the first payment of Rent that becomes due and payable by Sublessee
after the expiration of the Free Rent Period. In the event any portion of the
Term shall constitute less a full calendar month, Rent for such partial calendar
month shall be prorated on a day-for-day basis such that Sublessee shall pay
Rent only for the portion of each such partial calendar month as falls within
the Term.

5. Security Deposit. Immediately after the Effective Date hereof (and no later
than the Commencement Date), Sublessee shall deposit with Sublessor an amount
equal to one month’s Rent, to be held and retained by Sublessor throughout the
Term and returned by Sublessor to Sublessee promptly at the expiration or
earlier termination of this Sublease, less any monies reasonably retained by
Sublessor as reimbursement of reasonable expenses actually incurred by Sublessor
to repair damage to or facilitate cleaning of the Subleased Premises that
Sublessee failed to perform to the standards required by the Master Lease.

 

2



--------------------------------------------------------------------------------

6. Sublessor’s Work. Sublessor, at its sole cost and expense, shall supply the
existing furniture located within the Subleased Premises for Sublessee’s
exclusive use (“Sublessor’s Work”). In addition to the foregoing, Sublessor and
Sublessee agree to diligently and in good faith coordinate mutual on-going
access to and operation of a common server room located in the Subleased
Premises including, without limitation, the phone system(s) therein, such that
both Sublessor and Sublessee shall have use of and access to such system(s)
throughout the Term.

7. Use. The Subleased Premises shall be used and occupied for executive and
general offices and for no other purposes without Sublessor’s prior written
consent, not to be unreasonable conditioned, withheld or delayed.

8. Master Lease. Sublessee acknowledges and agrees that Sublessor has provided
Sublessee with a copy of the Master Lease inclusive of all amendments as more
particularly described in the recitals hereof. With knowledge of the content of
the Master Lease, Sublessor and Sublessee hereby agree that:

a. This Sublease and all rights of Sublessee hereunder and with respect to the
Subleased Premises are subject and subordinate to the terms, conditions and
provisions of the Master Lease subject, however, to the terms and conditions of
any Recognition Agreement (as defined in Paragraph 14 below). As to the
Subleased Premises only, Sublessee hereby assumes and agrees, jointly and
severally with Sublessor, to perform faithfully and be bound by all of
Sublessor’s obligations, covenants, restrictions and agreements under the Master
Lease, except that as between Sublessor and Sublessee, Sublessee shall not be
liable or responsible for any monetary obligations under the Master Lease
including, without limitation, Rent, Operating Expenses, Real Estate Taxes and
Code Costs, which Sublessor hereby agrees shall be solely the liability and
responsibility of Sublessor and with respect to which Sublessor hereby
indemnifies Sublessee.

b. Without limiting the foregoing:

i. Sublessee shall not make any material changes, alterations or additions in or
to the Subleased Premises without first obtaining Sublessor’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed;
provided, however, Sublessee shall not be required to obtain Sublessor’s consent
in any circumstance under which Sublessor is not required under Article 9 of the
Master Lease to obtain the Master Landlord’s consent therefor.

 

3



--------------------------------------------------------------------------------

ii. If Sublessee desires to take any other action, which, if such action were
taken by Sublessor would require Master Landlord’s consent under the Master
Lease, Sublessee shall not take such action without first obtaining the written
consent of Master Landlord; provided, however, if the Master Landlord refuses to
acknowledge Sublessee’s request for consent due to lack of privity or otherwise,
Sublessor shall make the request, in form and substance approved by Sublessee,
for Master Landlord’s consent pursuant to the Master Lease for and on behalf of
Sublessee.

iii. Rights of the Master Landlord, its agents and representatives under the
Master Lease to enter the Leased Premises shall inure to the benefit of
Sublessor, its agents and representatives, with respect to the Subleased
Premises if and to the extent such entry by Sublessor is reasonably necessary to
facilitate the entry by Master Landlord under the Master Lease and provided that
Sublessor shall have given Sublessee comparable notice of such entry under this
Sublease as the Master Landlord is required to give Sublessor under the Master
Lease.

iv. Sublessee shall maintain insurance of the kinds and in the amounts required
to be maintained by Sublessor under the Master Lease, except that all policies
of liability insurance shall name as additional insureds both the Master
Landlord and the Sublessor.

v. Sublessee shall not intentionally or negligently take any action or fail to
take any action that is reasonably likely to cause an Event of Default under the
Master Lease or that would cause the Master Lease to be cancelled or terminated.

c. Notwithstanding anything contained herein or in the Master Lease to the
contrary, Sublessor and Sublessee hereby agree as follows:

i. Except as otherwise expressly set forth herein, Sublessee shall not assign,
mortgage, pledge, hypothecate or otherwise transfer or permit the transfer of
Sublessee’s interest in this Sublease, by operation of law or otherwise, or
permit the use of the Subleased Premises or any part thereof by any person other
than Sublessee, its officers, directors, partners, employees or agents, or
further sublet the Subleased Premises or any part thereof, without the prior
written consent of Sublessor, which shall not be unreasonably withheld,
conditioned or delayed, and if and to the extent required under the Master
Lease, the prior written consent of Master Landlord. For the purposes hereof,
Sublessor and Sublessee acknowledge

 

4



--------------------------------------------------------------------------------

and agree that as to Sublessor’s consent right under this Paragraph 8(c)(i), it
shall constitute reasonable grounds to deny consent to an assignment or further
sublease if the proposed assignee or sub-subtenant (together with any guarantor)
is not, in Sublessor’s reasonable judgment, financially capable of paying the
Rent hereunder. Notwithstanding the foregoing, in the event Sublessee is a
publicly traded company, the public trading of Sublessee’s shares (including
pink sheets and counter trading) shall not be deemed a transfer under this
Sublease. In addition to and not in limitation of the foregoing, Sublessee shall
have the right from time to time, without the consent of Sublessor to assign
Sublessee’s interest in this Sublease and/or to sublet or license all or any
portion of the Subleased Premises: (i) to an affiliate (as defined in
Section 17.1.1 of the Master Lease) of Sublessee; (ii) to any entity which
purchases all or substantially all of the assets of Sublessee; (iii) in
conjunction with any merger, acquisition, consolidation or public offering of
stock or other interests involving Sublessee; and/or (v) as may be required by
any law. If Sublessor shall give its consent under this Paragraph 8(c)(i),
Sublessee shall, in consideration therefor, pay to Sublessor one hundred percent
(100%) of all sums and other consideration actually paid to Sublessee by the
assignee or sub-subtenant for or by reason of such assignment or sub-subletting
as such sums exceed any amounts payable by Sublessee to Sublessor hereunder.

ii. Rent shall not abate by reason of any damage to or destruction of the
Subleased Premises, the Leased Premises or the Building or any part thereof,
unless, and then only with respect to the same period of time that, rental and
such other payments are actually abated under the Master Lease with respect to
the Subleased Premises on account of such damage or destruction.

iii. Sublessee shall not have any right to any portion of the proceeds of any
award for a condemnation or other taking, or a conveyance in lieu thereof, of
all or any portion of the Building, the Leased Premises or the Subleased
Premises; provided, however, that Sublessee shall have the right to file any
separate claim available to Sublessee for any taking of Sublessee’s personal
property and fixtures belonging to Sublessee and removable by Sublessee on
expiration of the Term (excluding Sublessor’s Work), and for moving expenses
and/or relocation costs, so long as any such claim does not diminish the award
available to Sublessor and/or Master Landlord and so long as any such claim is
payable separately to Sublessee.

 

5



--------------------------------------------------------------------------------

iv. Sublessee shall not benefit from (i) any rent concessions or abatements,
(ii) any construction allowances, (iii) any right to renew or extend the term of
the Master Lease, (iv) any right to terminate the Master Lease, or (v) any right
of first refusal or first offer under the Master Lease; provided, however, that
the foregoing shall not diminish any similar right inuring to Sublessee if
expressly set forth herein.

v. All of the terms, covenants, conditions and provisions of the Master Lease
shall be and hereby are incorporated into the Sublease as if fully set forth
herein, except to the extent otherwise expressly provided to the contrary or to
the extent of a conflict between this Sublease and the Master Lease, in which
event the terms, covenants, conditions and provisions of the Sublease shall
control.

vi. Subject to any Recognition Agreement, the Term of this Sublease shall
terminate, without liability of Sublessor to Sublessee, if the Master Landlord
terminates the Master Lease.

9. Default.

a. It shall be an Event of Default upon the happening of any of the following:

i. Sublessee fails to pay any Rent hereunder and such failure continues for five
(5) days after Sublessee’s receipt of written notice thereof from Sublessor to
Sublessee;

ii. Sublessee fails to pay any other amount due from Sublessee hereunder for
which Sublessee has received written notice from Sublessor that such amount is
due, and such failure continues for ten (10) days after Sublessee’s receipt of
written notice of such failure to pay from Sublessor to Sublessee;

iii. Sublessee fails to perform or observe any other material covenant or
agreement set forth in this Sublease and such failure continues for thirty
(30) days after Sublessee’s receipt of written notice thereof from Sublessor to
Sublessee (it being intended in connection with a default not susceptible of
being cured with due diligence within said thirty (30) day period that the time
allowed Sublessee within which to cure same shall be extended for such period as
may be necessary to complete same with all due diligence); or

 

6



--------------------------------------------------------------------------------

iv. Any other event occurs that involves Sublessee or is caused by Sublessee
within the Subleased Premises and with regard to which (y) Sublessor has
received notice from Master Landlord that the same constitutes a default under
the Master Lease, and (z) Sublessor has provided Sublessee with a copy of such
written default notice from Master Landlord, and Sublessee fails to cure such
default as claimed by Master Landlord before that default matures into an Event
of Default under the Master Lease, but only to the extent that Sublessee is
responsible for the event giving rise to Master Landlord’s default notice.

b. It shall be an Event of Sublessor Default upon the happening of any of the
following:

i. Sublessor fails to pay timely any Rent, Operating Expenses, Real Estate
Taxes, Code Costs or other amounts due and payable under the Master Lease and
such failure becomes an Event of Default under the Master Lease;

ii. Sublessor fails to perform or observe any other covenant or agreement set
forth in the Master Lease and such failure becomes an Event of Default under the
Master Lease; or

iii. Sublessor fails to perform or observe any covenant or agreement set forth
in this Sublease and such failure continues for thirty (30) days after written
notice thereof from Sublessee to Sublessor (it being intended in connection with
a default not susceptible of being cured with due diligence within said thirty
(30) day period that the time allowed Sublessor within which to cure same shall
be extended for such period as may be necessary to complete same with all due
diligence).

c. If there shall be an Event of Default by Sublessee or an Event of Sublessor
Default by Sublessor (“Defaulting Party”), then Sublessor or Sublessee,
respectively, as the case may be (“Non-Defaulting Party”), may exercise all
rights and remedies available to it at law or in equity including, without
limitation, all rights and remedies afforded the Master Landlord under the
Master Lease. If the

 

7



--------------------------------------------------------------------------------

Defaulting Party fails or refuses to make any payment or perform any covenant or
agreement to be performed hereunder, the Non-Defaulting Party may make such
payment or undertake to perform such covenant or agreement (but shall not have
any obligation to do so). In such event, any actual and reasonable amounts so
paid or incurred by the Non-Defaulting Party including, without limitation, all
costs, expenses and reasonable attorneys’ fees (collectively “Cure Costs”),
shall be immediately due and payable by the Defaulting Party to the
Non-Defaulting Party. If Sublessee is the Defaulting Party, Cure Costs shall be
deemed to be Rent, and if Sublessor is the Defaulting Party, Sublessee shall be
entitled to offset its Cure Costs against Rent.

10. Indemnity. Sublessee covenants to defend and indemnify Sublessor and hold
Sublessor harmless from and against any and all claims, actions, damages,
liabilities and expenses, including reasonable attorneys’ fees, (i) in
connection with loss of life, personal injury and/or damage to property arising
from or out of any occurrence in or upon the Subleased Premises, or any part
thereof, except to the extent arising from Sublessor’s and/or Master Landlord’s
access and entry into the Subleased Premises, or (ii) occasioned wholly or in
part by any act or omission of Sublessee, its agents, contractors, employees,
servants, or licensees, except to the extent such claims, actions, damages,
liability and expense are caused by the acts or omissions of Sublessor, its
agents, contractors, licensees, employees, or Master Landlord, or any other
tenants and occupants of the Building, or for which any of said parties may be
statutorily liable. Sublessor covenants to defend and indemnify Sublessee and
hold Sublessee harmless from and against any and all claims, actions, damages,
liabilities and expenses, including reasonable attorneys’ fees, (y) in
connection with loss of life, personal injury and/or damage to property arising
from or out of any occurrence in or upon any portion(s) of the Leased Premises
(excluding the Subleased Premises, except to the extent arising from Sublessor’s
and/or Master Landlord’s access and entry into the Subleased Premises), or
(z) occasioned wholly or in part by any act or omission of Sublessor, its
agents, contractors, employees, servants, subtenants (other than Sublessee),
occupants or licensees, except to the extent such claims, actions, damages,
liability and expense are caused by the acts or omissions of Sublessee its
agents, contractors, licensees or employees, or for which any of said parties
may be statutorily liable. In addition to and not in limitation of the
foregoing, Sublessor agrees that Sublessor shall be solely responsible for the
fees and commissions of any broker utilized in connection with this Sublease and
agrees to indemnify, defend and hold Sublessee harmless against any and all
claims by any person for brokerage commissions or fees arising out of any
conversation, negotiations or other dealings with any other broker regarding
this Sublease.

 

8



--------------------------------------------------------------------------------

11. Extension Option. If Sublessor elects under Section 1.7 of the Master Lease
to exercise Sublessor’s Extension Option, then within ten (10) days after
Sublessor gives Master Landlord written notice of Sublessor’s irrevocable
election to exercise such option, Sublessor also shall give Sublessee written
notice of such exercise by Sublessor, which notice to Sublessee shall specify
the extended date on which the Master Lease will now expire (“Sublessor’s
Extension Notice”). Within ninety (90) days after Sublessee’s receipt of
Sublessor’s Extension Notice, Sublessee shall notify Sublessor of its intention
to extend the Term hereof for the equal number of days by which the Master Lease
was so extended (“Sublessee’s Extension Notice”). If Sublessee fails to give
Sublessee’s Extension Notice, Sublessee shall be deemed to have waived its
rights under this Paragraph 11 and this Sublease shall expire as initially set
forth in Paragraph 2 above. If Sublessee delivers Sublessee’s Extension Notice,
then the Term hereof shall be deemed extended so as to expire on the calendar
day immediately preceding the calendar day on which the Master Lease will expire
and all terms, conditions and provisions of this Sublease shall remain in full
force and effect throughout such extended Term.

12. Parking. Sublessee and its employees, invitees, agents, customers,
concessionaires and licensees shall have the nonexclusive right, in common with
Sublessor, to use a portion of the fifty-six (56) unassigned parking spaces
allocated to Sublessor under the Master Lease, at no cost to Sublessee, together
with all means of ingress to and egress from the aforesaid parking to and from
public streets and roads bordering the Building now or hereafter made available
or maintained by Master Landlord. The portion of Sublessor’s parking space to
which Sublessee shall be entitled to use shall be calculated on a proportional
basis, such that Sublessee shall be entitled to a percentage of such total
number of Sublessor’s parking spaces as the Rentable Square Footage of the
Subleased Premises bears to the rental square footage of the entire Leased
Premises.

13. Master Landlord’s Consent. Sublessor and Sublessee acknowledge and agree
that this Sublease is subject to the consent of Master Landlord under Article 17
of the Master Lease. Sublessor covenants, warrants and represents to Sublessee
that the Master Landlord has waived its recapture right under Section 17.3 of
the Master Lease and has otherwise consented to the transaction contemplated by
this Sublease, but has not yet approved the form of this Sublease as required by
Section 17.4(f) of the Master Lease. In light of the Commencement Date,
Sublessor and Sublessee nevertheless have agreed to execute this Sublease prior
to Master Landlord’s approval of the form hereof. As such, Sublessor covenants
and agrees that within one (1) business day after the Effective Date hereof,
Sublessor shall deliver to Master Landlord a copy of this fully executed
Sublease in order to obtain Master Landlord’s approval thereof. If, in response
thereto, Master Landlord requires revision(s) to the Sublease, Sublessor
immediately shall give Sublessee written notice of such required change(s) and
Sublessor and Sublessee shall promptly and in good faith enter into a mutually
agreeable amendment to this Sublease to incorporate such required change(s) of
Master Landlord; provided, however, in no event shall either party be required
to agree to any amendment that is inconsistent or in conflict with the terms of
that certain Letter of Intent dated February 26, 2009, the terms of which Master
Landlord has previously given its consent. Sublessor agrees to indemnify, defend
and hold

 

9



--------------------------------------------------------------------------------

Sublessee harmless against any and all claims by Master Landlord arising from or
in connection with this Sublease including, without limitation, Sublessee’s
early entry into the Subleased Premises as set forth herein or the failure by
Master Landlord to have waived its recapture right or consent to this Sublease.

14. Recognition Agreement. Sublessor covenants and agrees that within one
(1) business day after the Effective Date hereof, Sublessor shall deliver to
Master Landlord a proposed form of Recognition Agreement, prepared by and
delivered to Sublessor by Sublessee, and Sublessor shall thereafter use
commercially reasonable efforts to obtain from Master Landlord, and deliver to
Sublessee, such fee owner recognition agreement in a form reasonably
satisfactory to Sublessee, which shall include the following provisions: (i) the
Master Landlord will not, in the exercise of any of the rights arising or which
may arise out of such Sublease, disturb or deprive Sublessee in or of its
possession or its rights to possession of the Subleased Premises or of any right
or privilege granted to or inuring to the benefit of Sublessee under this
Sublease; and (ii) in the event of the termination of the Master Lease,
Sublessee shall not be made a party in any removal or eviction action or
proceeding, nor shall Sublessee be evicted or removed of its possession or its
right of possession of the Subleased Premises, and this Sublease shall continue
in full force and effect as a direct lease between the Master Landlord and
Sublessee for the remainder of the Term and on the same terms and conditions as
contained herein, without the necessity of executing a new lease (“Recognition
Agreement”).

15. Notices. Any notice or demand given or required to be given hereunder shall
be made in writing, delivered by certified or registered mail, return receipt
requested, or by reliable overnight courier, to the address of the respective
parties set forth below and any such notice or demand shall be deemed received
as of the date delivery is confirmed or refused:

 

Sublessor:    Titan Pharmaceuticals, Inc.    400 Oyster Point Blvd., Suite 505
   South San Francisco, California 94080    Attention: Mr. Robert Farrell
Sublessee:    Anesiva, Inc.    400 Oyster Point Blvd., Suite 503    South San
Francisco, California 94080    Attention: Vice President – Legal With a copy to:
   Patras Williams & Johnson, LLC    175 Quincy Court, Unit B    Hopelawn, New
Jersey 08861    Attention: Amy M. Williams

 

10



--------------------------------------------------------------------------------

Sublessor and Sublessee may from time to time designate any other or additional
address(es) by the giving of written notice thereof pursuant to this provision.

16. General.

a. Binding Effect. Subject to the terms, conditions and provisions hereof, this
Sublease shall be binding on the parties hereto and their successors and
assigns. Notwithstanding the foregoing, the submission of this Sublease for
examination and negotiation does not constitute an offer to lease by either
party hereto and this Sublease shall only become effective and binding on the
execution and delivery hereof by both Sublessor and Sublessee. Electronic and/or
facsimile signatures on this Sublease shall be deemed as effective and
enforceable as original signatures; provided, however, each party shall be
obligated, on the request of the other party, to provide such original signature
promptly if and when so requested.

b. Governing Law. This Sublease shall be governed and construed in accordance
with the laws of the State of California, without reference to its principles on
conflicts of law.

c. Attorneys’ Fees. In any action or proceeding hereunder (whether to enforce
the terms and provisions of an indemnity or otherwise), the prevailing party
shall be entitled to recover from the other party the prevailing party’s
reasonable costs and expenses in such action or proceeding, including reasonable
attorneys’ fees, costs and expenses. Except as otherwise set forth herein, if
either party is sued by a third party as a result of a violation of a covenant,
representation or warranty herein contained by the other party hereto, then the
party who has violated the covenant, representation or warranty shall be
responsible for the reasonable costs and expenses in such action or proceeding
against the non-violating party, including reasonable attorneys’ fees, costs and
expenses, except to the extent provided otherwise in Paragraph 13 above.

d. Quiet Enjoyment. So long as there is no Event of Default under this Sublease,
Sublessee shall have quiet enjoyment of the Subleased Premises for the Term,
subject to all the terms and conditions of this Sublease.

e. Defined Terms. Any terms used, but not otherwise defined herein, shall have
the meanings ascribed to them in the Master Lease.

 

11



--------------------------------------------------------------------------------

f. Construction. In construing this Sublease, feminine or neuter pronouns shall
be substituted for those masculine in form and vice versa, and plural terms
shall be substituted for singular and singular for plural in any place in which
the context so requires. This Sublease shall be construed without regard to:
(a) the identity of the party who drafted the various provisions hereof, and
(b) the addition or deletion of text made during the negotiation of this
Sublease. Moreover, each and every provision of this Sublease shall be construed
as though all parties hereto participated equally in the drafting thereof. As a
result of the foregoing, any rule or construction that a document is to be
construed against the drafting party shall not be applicable hereto.

g. Paragraph Headings. The paragraph headings in this Sublease are for
convenience only and do not in any way limit or simplify the terms and
provisions of this Sublease, nor should they be used to determine the intent of
the parties.

h. Partial Invalidity. If any term, covenant, condition or provision of this
Sublease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, then the remainder of this Sublease or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby and each term, covenant, condition and provision of this Sublease shall
be valid and be enforced to the fullest extent permitted by law.

i. Waiver. The failure of either party to seek redress for violation, or to
insist upon strict performance, of any term, covenant or condition contained in
this Sublease shall not prevent a similar subsequent act from constituting a
default under this Sublease.

j. Entire Agreement. This instrument contains the entire and only agreement
between the parties and no oral statements or representations or written matter
not contained in this instrument shall have any force or effect. This Sublease
shall not be amended or modified in any way except by a writing executed by both
parties. All of the exhibits attached to this Sublease are incorporated into
this Sublease by reference and for all purposes are a part of this Sublease.

 

12



--------------------------------------------------------------------------------

k. Relationship of Parties. The relationship between the parties hereto is
solely that of landlord and tenant and nothing in this Sublease shall be
construed as creating a partnership or joint venture between the parties hereto,
it being the express intent of Sublessor and Sublessee that the business of
Sublessee at the Subleased Premises and elsewhere, and the good will thereof,
shall be and remain the sole property of Sublessee.

l. Force Majeure. If either party hereto shall be delayed or hindered in, or
prevented from, the performance of any act required under this Sublease by
reason of strikes, lockouts, labor troubles, failure of power, riots,
insurrection, war, governmental action or other reasons of a like nature beyond
the reasonable control of the party delayed in performing works or doing acts
required under the terms of this Sublease, then performance of such act shall be
excused for the period of the delay, and the period of the performance of any
such act shall be extended for a period equivalent to the period of such delay.

m. Limitation of Liability. Sublessor, its successors and assigns, shall look
solely to the assets, if any, of Sublessee and its successors and assigns, for
the satisfaction of any claim arising from or under this Sublease and shall not
seek to impose personal liability on any shareholder, officer, director, member
or employee of Sublessee or any of its affiliates.

n. Consents. Except as may be otherwise expressly set forth in this Sublease,
whenever under this Sublease provision is made for either party’s securing the
consent or approval of the other party, (a) such consent or approval shall be in
writing and shall not be unreasonably withheld, delayed or conditioned, and
(b) in all matters contained herein, both parties shall have an implied
obligation of reasonableness.

o. Costs. Whenever this Sublease requires the performance of an act by any
party, such party shall perform the act at its own cost and expense, unless
otherwise expressly provided to the contrary in this Sublease.

p. Survival of Obligations. The obligation to pay any sums due to either party
from the other that by the terms herein would not be payable, or are incapable
of calculation, until after the expiration or sooner termination of this
Sublease, shall survive and remain a continuing obligation until paid. All
indemnity obligations under this Sublease shall survive the expiration or
earlier termination of this Sublease.

q. Sublessee’s Trade Name. Sublessor shall not make use of Sublessee’s trade
name.

 

13



--------------------------------------------------------------------------------

r. Counterparts. This instrument may be executed in several counterparts, each
of which shall be deemed an original. The signatures to this instrument may be
executed on separate pages, and when attached to this instrument, shall
constitute one complete document.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Sublease
as of the latest of the dates set forth next to the parties’ respective
signatures below, which latest date is and shall be deemed to the Effective Date
hereof and shall be set forth on the first page hereof.

 

    SUBLESSOR:     TITAN PHARMACEUTICALS, INC. Attest:           By:   /s/
Robert Farrell       Name:   Robert Farrell       Title:   President & CEO      
Date:   March 26, 2009     SUBLESSEE:     ANESIVA, INC. Attest:           By:  
/s/ Michael Kranda       Name:   Michael Kranda       Title:   President & CEO  
    Date:   March 27, 2009       Robert L. Delsman       Kashiwa Fudosan
America, Inc. As Master /s/ Robert L. Delsman     Landlord by its Secretary
hereby consents to     this sublease agreement.       Berkeley, California      
2009.03.27 17:49:58 -07’00’

 

14



--------------------------------------------------------------------------------

Exhibit A

Depiction of Subleased Premises

[see attached separate single page.]

(PICTURE: KEY PLAN OF SUBLEASED PREMISES)